Syllabus by
ALLEN, J
CORPORATIONS — Real Estate (510 Dk)
(160 C2) Where a quit-claim deed, for valuable consideration, conveys to trustees of an unincorporated church association certain real property, “To have and to hold * * * unto the said grantees and their successors * * * so long as said lot is held and used for church purposes,” without any provision for forfeiture or reversion, such statement is not a condition or limitation of the grant. Since the deed contains no provision for reversion or forfeiture, .all of the estate of the grantor was conveyed to the grantees. Hence, a church building affixed to the realty does not pass to the heirs of the grantors when such lot and building cease to be used for church purposes.
Kinkade, Robinson and Matthias, JJ, concur. Marshall, CJ, dissents.